Name: 95/29/EC: Commission Decision of 13 February 1995 amending Decision 94/382/EC on the approval of alternative heat treatment systems for processing animal waste of ruminant origin, with a view to the inactivation of spongiform encephalopathy agents
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  food technology;  agricultural policy;  environmental policy;  means of agricultural production;  agricultural activity
 Date Published: 1995-02-18

 Avis juridique important|31995D002995/29/EC: Commission Decision of 13 February 1995 amending Decision 94/382/EC on the approval of alternative heat treatment systems for processing animal waste of ruminant origin, with a view to the inactivation of spongiform encephalopathy agents Official Journal L 038 , 18/02/1995 P. 0017 - 0018COMMISSION DECISION of 13 February 1995 amending Decision 94/382/EC on the approval of alternative heat treatment systems for processing animal waste of ruminant origin, with a view to the inactivation of spongiform encephalopathy agents (95/29/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedstuffs of animal or fish origin and amending Directive 90/425/EEC (1), as amended by Directive 92/118/EEC (2), and in particular Annex II, Chapter II, paragraph 6 (c) thereof, Whereas paragraph 6 (a) of Annex II, Chapter II of Directive 90/667/EEC requires that high-risk material must be heated to a core temperature of at least 133 °C for 20 minutes at a pressure of 3 bar after the particle size of the raw material has been reduced to at least 50 mm; Whereas, however, paragraph 6 (c) of Annex II, Chapter II of the said Directive, provides for approval of alternative systems of heat treatment; whereas therefore Commission Decision 92/562/EEC of 17 November 1992 on the approval of alternative heat treatment systems for processing high-risk material (3) has been adopted; Whereas, as a result of a scientific study into the physical parameters which must be applied in order to inactivate the agents of scrapie and bovine spongiform encephalopathy (BSE), it has been possible provisionally to identify the parameters used in other processes described in Decision 92/562/EEC which will inactivate those agents; Whereas, therefore, the Commission has adopted Decision 94/382/EC of 27 June 1994 on the approval of alternative heat treatment systems for processing animal waste of ruminant origin, with a view to the inactivation of spongiform encephalopathy agents (4) in order to lay down the parameters for use for low and high risk material in the systems described in Decision 92/562/EEC; whereas, however, the parameters laid down in Decision 94/382/EC for continuous rendering systems were established on systems using a batch method; whereas therefore it is possible for Member States to authorize batch systems which operate under the parameters laid down in Article 2 (2) of Decision 94/382/EC for continuous systems; Whereas a special coagulation phase has been laid down for Chapter VII systems in Article 2 (2) of Decision 94/382/EC; whereas this phase is not part of the sterilization process and may be deleted; Whereas lards and reduced fats have been exempted from the provisions of Decision 94/382/EC; whereas it is necessary to clarify the technical description of the exempted products; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 94/382/EC is hereby amended as follows: 1. In Article 1 (2) point vii, 'lards and reduced fats' is replaced by 'rendered fats'. 2. In Article 2 (2), subparagraph beginning Chapter VII (continuous/atmospheric/defatted) 'the above should be preceded by coagulation at > 80 °C for 30 to 60 minutes' is deleted. 3. In Article 2 the following paragraph 6 is added: '6. Batch systems which achieve the parameters laid down in paragraph 2 for continuous systems operating in accordance with Chapters III, IV, VI or VII may also be authorized.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 363, 27. 12. 1990, p. 51. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 359, 9. 12. 1992, p. 23. (4) OJ No L 172, 7. 7. 1994, p. 25.